Name: COMMISSION REGULATION (EC) No 967/95 of 28 April 1995 fixing the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  beverages and sugar;  political geography
 Date Published: nan

 No L 97/46 I EN I Official Journal of the European Communities 29. 4. 95 COMMISSION REGULATION (EC) No 967/95 of 28 April 1995 fixing the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/ 81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EC) No 283/95 (2), and in particular Article 19 (4) (a) and (7) thereof, Whereas Article 19 ( 1 ) and (2) of Regulation (EEC) No 1785/81 provides that, for the products listed in Article 1 ( 1 ) (a), (c), (d), (f) and (g) of that Regulation, an export refund may be granted when these goods are exported in the form of goods listed in Annex I to that same Regula ­ tion ; whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common implementing rules for granting export refunds for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 2296/94 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I to Regulation (EEC) No 1785/81 ; Whereas, in accordance with the first subparagraph of Article 4 (1 ) of Regulation (EC) No 1222/94, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas Council Regulation (EEC) No 990/93 0 prohi ­ bits trade between the European Community and the HAS ADOPTED THIS REGULATION : Article 1 1 . The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1222/94 and listed in Article 1 ( 1 ) and (2) of Regulation (EEC) No 1785/81 , exported in the form of goods listed in Annex I to Regulation (EEC) No 1785/81 , are fixed as shown in the Annex hereto. 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. Article 2 This Regulation shall enter into force on 1 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1995. For the Commission Martin BANGEMANN Member of the Commission (  ) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 34, 14. 2. 1995, p. 3. (3) OJ No L 136, 31 . 5. 1994, p. 5 . (4) OJ No L 249, 24. 9. 1994, p. 9 . 0 OJ No L 102, 28. 4. 1993, p. 14. 29. 4. 95 | EN [ Official Journal of the European Communities No L 97/47 ANNEX to the Commission Regulation of 28 April 1995 fixing the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty  Rate of refund in ECU/100 kg  43,99 40,47 White sugar : Raw sugar : Syrups of beet sugar or cane sugar, other than the syrups obtained by dissolving white or raw sugar in the solid state, containing, in the dry state, 85 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 43,99 (4) x SO 100 the rate fixed above for 100 kg of white or raw sugar used for the dissolution For syrups obtained by dissolving white or raw sugar in the solid state, whether or not the dissolving is followed by inversion : Molasses :  Isoglucose (2) : 43,99 (3) (') 'S represents in 100 kilograms of syrup  the sucrose content (including invert sugar expressed as sucrose) of the syrup in question, where the latter is not less than 98 % pure,  the extractable sugar content of the syrup in question, where the latter is not less than 85 %, but less than 98% pure . (2) Products obtained by isomerization of glucose, which have a content by weight in the dry state of at least 41 % fructose and of which the total content by weight in the dry state of polysaccharides and oligosaccharides, including the di- or trisaccharides content, does not exceed 8,5 % . (3) Amount of refund per 100 kilograms of dry matter. (4) The basic amount is not applicable to the product defined under point 2 of the Annex to Commission Regulation (EEC) No 3513/92 (OJ No L 355, 5. 12. 1992, p. 12).